Title: From James Madison to James Monroe, 14 November 1784
From: Madison, James
To: Monroe, James


Dear Sir
Richmond Novr. 14. 1784.
I had intended by this post to commence our correspondence with a narrative of what has been done and is proposed to be done at present Session of the Genl As[s]embly, but by your last lettr. to Mr. Jones, I find that it is very uncertain whether this will get to Trenton before you leave it for Virga. I cannot however postpone my congratulations on your critical escape from the danger which lay in ambush for you, and your safe return to Trenton. My ramble extended neither into the dangers nor gratifications of yours. It was made extremely pleasing by sundry circumstances but could have been more so I assure you Sir, if we had been cotemporarys in the route we both passed. The Indians begin to be unquiet we hear both on the N. W. & S. E. sides of the Ohio. The Spaniards are charged with spurring on the latter. As means of obviating these dangers, the H of D. have resolved to authorize the Executive to Suspend the surveying of land within the unpurchasd limits—& to instruct the Delegation to urge in Congr. Treaties with the Southern Indians, and negociations with Spain touching the Mississpi. They also propose to set on foot Surveys of Potowmac & James River from their falls to their Sources. But their principal attention has been & is still occupied with a scheme proposed for a Genl. Asset. 47 have carried it agst. 32. In its present form it excludes all but Christian Sects. The Presbyterian Clergy have remonstrated agst. any narrow principles, but indirectly favor a more comprehensive establisht. I think the bottom will be enlarged & that a trial will be made of the practicability of the project. The Successor to Mr. H. is not yet appointed or nominated. It is in the option of Mr. H. and I fancy he will not decline the service. There will be three vacancies in the Council, for which also no nominations have been made. Mr. C. Griffith will probably be named, & Mr. W. Nicholas. Mr. Roane is also spoken of. I am Dr Sir Yrs sincerly,
J. Madison Jr.
